NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        AUG 26 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    22-10095

                Plaintiff-Appellee,             D.C. No. 4:19-cr-01164-JGZ-EJM-2

 v.
                                                MEMORANDUM*
JAMES COLE JACKSON,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Jennifer G. Zipps, District Judge, Presiding

                            Submitted August 17, 2022**

Before:      S.R. THOMAS, PAEZ, and LEE, Circuit Judges.

      James Cole Jackson appeals from the district court’s judgment and

challenges the 8-month sentence imposed upon revocation of supervised release.

Pursuant to Anders v. California, 386 U.S. 738 (1967), Jackson’s counsel has filed

a brief stating that there are no grounds for relief, along with a motion to withdraw



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
as counsel of record. We have provided Jackson the opportunity to file a pro se

supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal. See 18

U.S.C § 3583(e)(3); United States v. Henderson, 998 F.3d 1071, 1078 (9th Cir.

2021), cert. denied, 142 S. Ct. 810 (2022).

         Counsel’s motion to withdraw is GRANTED.

         AFFIRMED.




                                          2                                  22-10095